Citation Nr: 1403698	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  13-15 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of prostate cancer, status-post radical prostatectomy with erectile dysfunction. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1968 to June 1970.  Among his awards is the Combat Infantryman Badge. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in part, granted the Veteran's claim of entitlement to service connection for prostate cancer, status-post radical prostatectomy with erectile dysfunction, and assigned a non-compensable (zero percent) evaluation. 

Jurisdiction of the matter has since been transferred to the RO in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2013).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran was most recently afforded an examination for his service-connected prostate disability in March 2013.  Review of the examination report reveals several inconsistencies.  In noting the Veteran's reported history, the examiner indicated that the Veteran had no control over his bladder when he sneezed and that he also had erectile dysfunction.  However, later in the report, the examiner indicated that the Veteran did not have voiding or erectile dysfunction.  In an addendum to his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran stated that he had incontinence and erectile dysfunction.  Accordingly, the Veteran should be provided another examination to determine the severity of his prostate disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA genitourinary examination.  The examiner should review the claims folder in conjunction with the examination.  All necessary tests should be conducted, and the examiner should review the results of any testing prior to completion of the report. 

The examiner should identify all residuals attributable to the Veteran's service-connected residuals of prostate cancer, status-post radical prostatectomy with erectile dysfunction.  The examiner must discuss whether there is objective evidence that the Veteran has urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials, and if so, how often absorbent materials must be changed. 

The examiner should also address daytime voiding interval, in hours; the number of times per night the veteran awakens to void; and a description of any obstructive symptomatology.  The examiner must indicate the extent, if any, of renal dysfunction; and frequency, if any, of urinary tract infection, to include a description of therapy and management. 

Any indications that the Veteran's complaints of symptomatology are not in accord with physical findings on examination should be directly addressed and discussed in the examination report. 

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached. 

2.  Readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, furnish him and his representative a supplemental statement of the case and afford a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


